08/12/2019
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs June 19, 2019

 ANTONIO D. IDELLFONSO-DIAZ v. RUSSELL WASHBURN, WARDEN

                Appeal from the Circuit Court for Trousdale County
                  No. 18-CV-4729 John D. Wootten, Jr., Judge
                     ___________________________________

                           No. M2018-02233-CCA-R3-HC
                       ___________________________________


The Petitioner, Antonio D. Idellfonso-Diaz, appeals the denial of his petition for habeas
corpus relief. Following our review, we affirm the habeas corpus court pursuant to Rule
20 of the Rules of the Court of Criminal Appeals.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
        Pursuant to Rule 20 of the Rules of the Court of Criminal Appeals

JOHN EVERETT WILLIAMS, P.J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and ROBERT L. HOLLOWAY, JR., JJ., joined.

Antonio D. Idellfonso-Diaz, Hartsville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Jeffrey D. Zentner, Assistant
Attorney General; and Tom P. Thompson, Jr., District Attorney General, for the
Appellee, State of Tennessee.


                             MEMORANDUM OPINION

        The Petitioner pleaded guilty to two counts of second degree murder in 2008, and
the trial court sentenced him to concurrent forty-year sentences. In October 2018, the
Petitioner filed a petition for writ of habeas corpus, alleging that the trial court lacked
jurisdiction to convict or sentence him because the district attorney general did not sign
the indictment. He also alleged that he was arrested without a valid arrest warrant. The
habeas corpus court entered an order summarily denying the Petitioner’s petition.

      Article I section 15 of the Tennessee Constitution guarantees the right to seek
habeas corpus relief. See also T.C.A. § 29-21-101. The determination of whether a
petition for a writ of habeas corpus should be granted is a question of law. Edwards v.
State, 269 S.W.3d 915, 919 (Tenn. 2008). This court reviews the denial of a writ of
habeas corpus de novo with no presumption of correctness given to the habeas corpus
court’s decision. Cantrell v. Easterling, 346 S.W.3d 445, 448 (Tenn. 2011). There are
very narrow grounds upon which habeas relief may be granted. Taylor v. State, 995
S.W.2d 78, 83 (Tenn. 1999). “‘[T]he purpose of a habeas corpus petition is to contest
void and not merely voidable judgments.’” Archer v. State, 851 S.W.2d 157, 163 (Tenn.
1993) (quoting Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992)). Habeas corpus relief is
available when it appears from the face of the judgment or the record that the convicting
court lacked jurisdiction to sentence a petitioner or that a petitioner’s sentence has
expired. Id. at 164. The habeas corpus court may summarily dismiss the petition if the
petition fails to state a cognizable claim. T.C.A. § 29-21-109. The burden is on the
petitioner to establish that the judgment is void or that the sentence has expired.
Summers v. State, 212 S.W.3d 251, 261 (Tenn. 2007).

        The Petitioner argues that the district attorney general’s failure to sign the
indictment deprived the trial court of jurisdiction to accept his guilty plea. The State
notes that the Petitioner only included two of his three indictments and that it is possible
that the district attorney general signed the third page that is not included in the record.
In the Petitioner’s reply brief, he asserts that the third page of the indictment was attached
to his petition filed in the habeas corpus court and requests that this court supplement the
record to include the third indictment. We decline to do so. Even if the indictment was
unsigned, the lack of the district attorney general’s signature is not the sort of defect that
renders the judgment void.

        Habeas corpus relief is warranted when an indictment is “so defective as to
deprive the court of jurisdiction.”. Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn.
1998). The State maintains that the Petitioner is not entitled to relief because his
objections to the indictment were required to be raised pretrial. See Derrick Richardson
v. Virginia Lewis, Warden, No. E2005-00817-CCA-R3-HC, 2006 WL 3479530, at *2
(Tenn. Crim. App. Dec. 1, 2006) (citing Tenn. R. Crim. P. 12(b)(2)). A petitioner is
required to raise objections to certain defects prior to trial. State v. Nixon, 977 S.W.2d
119, 121 (Tenn. Crim. App. 1997). Defects in an indictment “that go to matters of form
rather than substance” are required to be raised prior to trial. Id. The failure of the
district attorney to sign an indictment is a matter of form, and the Petitioner was required
to raise an objection to the lack of the district attorney general’s signature pretrial. Id.;
see also Quinton Albert Cage v. David Sexton, Warden, No. E2011-01609-CCA-R3-HC,
2012 WL 2764998, at *3 (Tenn. Crim. App. July 10, 2012) (citing Richardson, 2006 WL
3479530 at *2). (“This court has previously held that an allegation regarding the lack of
the district attorney’s signature on an indictment will not warrant habeas relief.”). The
Petitioner also asserts that the indictment was not properly signed by all the grand jurors.
                                            -2-
However, it is not a requirement that all members of the grand jury sign the indictment.
T.C.A. § 40-13-105; State v. Edward Dewayne Shelton, Jr., No. M2018-00319-CCA-R3-
CD, 2018 WL 5733132, at *2 (Tenn. Crim. App. Oct. 31, 2018) (concluding that when
the indictment is endorsed as a true bill, T.C.A. § 40-13-105 only requires that it be
signed by the foreperson of the grand jury), perm. app. denied (Tenn. Feb. 20, 2019).

       The Petitioner also claims that the trial court lacked jurisdiction to convict or
sentence him because there was no arrest warrant issued for his arrest and the indictment
was accordingly void. The Petitioner argues that he was arrested without a warrant in
violation of Rule 4(c)(1) of the Tennessee Rules of Criminal Procedure, Tennessee Code
Annotated section 40-6-201, Fourth and Fourteenth Amendments of the United States
Constitution. This court has held that defects in a criminal warrant are cured by a valid
and timely indictment. Bobby Scales v. Dwight Barbee, Warden, No. W2012-00163-
CCA-R3-HC, 2012 WL 4017375, at *2 (Tenn. Crim. App. Sept. 12, 2012). The State
argues that there is nothing in the record that indicates that the indictments were not
timely issued in this case. See James Thomas v. Randy Lee, Warden, No. E2015-02427-
CCA-R3-HC, 2016 WL 3996488, at *2 (Tenn. Crim. App. July 21, 2016) (denying
habeas relief on the petitioner’s claim that the arrest warrant was void when the
indictment was issued within the statute of limitations). We agree. Accordingly, we
conclude that the habeas corpus court did not err by summarily dismissing the petition
due to the Petitioner’s failure to state a cognizable claim.

      When an opinion would have no precedential value, the Court of Criminal
Appeals may affirm the judgment or action of the trial court by memorandum opinion
when the judgment is rendered or the action taken in a proceeding without a jury and
such judgment or action is not a determination of guilt, and the evidence does not
preponderate against the finding of the trial judge. See Tenn. Ct. Crim. App. R. 20. We
conclude that this case satisfies the criteria of Rule 20. We, therefore, affirm the
judgment of the habeas corpus court in accordance with Rule 20, Rules of the Court of
Criminal Appeals.




                                   JOHN EVERETT WILLIAMS, PRESIDING JUDGE




                                          -3-